NUMBER 13-18-00360-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JASON AUVENSHINE,                                                             Appellant,

                                              V.

THE STATE OF TEXAS,                                                            Appellee.


                    On Appeal from the 214th District Court
                          of Nueces County, Texas.



                          ORDER ABATING APPEAL
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

       This cause is before the Court regarding the preparation of the reporter’s record in

this cause. The court reporter has notified this Court that appellant has failed to request

a reporter’s record. Counsel has informed this Court that he was retained for purposes

of trial only and has filed a motion to withdraw with the trial court.

       This sequence of events requires us to effectuate our responsibility to avoid further
delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(2). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine the following:          1) whether appellant desires to

prosecute the appeal; 2) whether appellant is indigent and entitled to court-appointed

counsel; 3) whether appellant is entitled to have the reporter’s record furnished without

charge; 4) if appellant is not entitled to have the reporter’s record furnished at no charge,

the date appellant will request preparation and make acceptable payment arrangements

for the reporter’s record; and 5) what orders, if any, should be entered to assure the filing

of appropriate notices and documentation to dismiss appellant’s appeal if appellant does

not desire to prosecute this appeal, or if appellant desires to prosecute the appeal, to

assure that the reporter’s record will be filed promptly and that the appeal will be diligently

pursued.

       If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint new counsel to represent appellant in this appeal. If new counsel is appointed,

the name, address, email address, telephone number, and state bar number of said

counsel shall be included in an order appointing counsel.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.


                                              2
                                   PER CURIAM

Delivered and filed this the
14th day of August, 2018.




                               3